DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims amendments and remarks filed on December 26, 2021 for the application filed April 24, 2019 which claims priority to a provisional application filed on April 24, 2018. Claims 1 and 10 have been amended and claims 11-21 have been withdrawn. Claims 1-21 are currently pending and claims 1-10 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one price data source a plurality of pricing data” in line 10. It is unclear if a plurality of pricing data is including in the pricing source or separate from the pricing source, rendering the claim indefinite. For the purposes of examination, this limitation is being construed as “at least one price data source comprising a plurality of pricing data”.

Claims 2-10 are rejected based on their dependency on clam 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-10 are directed towards a method of processing drug alternatives or a selected drug (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of 
receiving, via a processor of a drug alternative computing device, a selection of the selected drug via a user interface of a user computing system; 
retrieving, via the processor from one or more data structures in memory, source data based on the selected drug; 
generating, via the processor, a drug alternatives list from the source data, the drug alternative list including a plurality of drug alternatives; 
automatically accessing, via the processor from the one or more data structures in memory, a price model and at least one price data source a plurality of pricing data; 
determining, via the processor, respective prices for the plurality of drug alternatives according to the price model and the plurality of pricing data in the at least one price data source; 
ranking, via the processor, the plurality of drug alternatives in the drug alternatives list according to respective ordinality including formulary status and respective prices; 
determining one or more desired clinical outcomes based on input via the user interface of the user computing system; 
filtering out, via the processor, one or more of the plurality of drug alternatives lacking  the desired clinical outcome from the drug alternatives list; 
receiving, from the user computing system, at least one parameter based on input via the user interface of the user computing system; 
filtering, via the processor, resultant drug alternatives by the at least one parameter; 
generating, by the processor, instructions to display the drug alternatives list on the user interface of the user computing system; and 
transmitting the instructions to display the drug alternatives list to the user computing system. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The limitations, as drafted, is a method that, under its broadest reasonable interpretation, organizes the human activity of determining and ranking suitable drug alternatives based on price, desired outcome and other parameters. This is a process that may typically be carried out by a patient, prescriber, pharmacist or payer. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element 
Insignificant extra-solution activity to the judicial exception. The additional limitations involving “receiving” and “transmitting” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data and insignificant application, such as transmitting instruction after generating instructions;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional element “via a processor” “drug alternative computing device”, “one or more data structures in memory”, “automatically”, “via a user interface of a user computer system”, “input via a user interface of a user computer system”, “generating, by the processor, instructions to display the drug alternatives list on the user interface of the user computing system” and “to the user computing system” is considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer(s), or merely using a computer(s) as a tool to perform an abstract idea. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that any additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “receiving” and “transmitting” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data. Receiving and transmitting data for display are found to be well-understood, routine and conventional as evidenced by MPEP §2106.05(d) and (g). Thus, the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3 merely disclose what price information is accessed which is encompassed by the abstract idea. Claims 4-6 merely discloses what information is transmitted and generically link the transmitting to an EMR system, which does not add 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (U.S. Pub. No. 2002/0111832) in view of Salzbrenner (U.S. Patent No. 11,043,293).
Regarding claim 1, Judge discloses a method of processing drug alternatives for a selected drug (Abstract), comprising: 
receiving, via a processor of a drug alternative computing device, a selection of the selected drug via a user interface of a user computing system (Paragraph [0135], method 800 can be triggered in accordance with other triggering criteria, e.g., a user invoked search command. Paragraph [0154], In step 1405, method 1400 receives a prescription inquiry. For example, the user may select a drug name from an A-Z list in step 1410, followed by selecting the strength of the drug in step 1415, and followed by selecting the dosage or quantity of the drug in step 1420. Figs. 1, 9-11 show the user computer device 120 and user interface used for selection which is received by the service provider 130 CPU 132.); 
retrieving, via the processor from one or more data structures in memory, source data based on the selected drug (Paragraph [0136] discuss the service provider 130 CPU 132 receiving the drug profile data for the selected drug, construed as from one or more data structures in memory (i.e. memory 136 and data structures shown in fig 1 and discussed in paragraph [0030].).);
generating, via the processor, a drug alternatives list from the source data, the drug alternative list including a plurality of drug alternatives (Paragraph [0136], In step 810, method 800 retrieves the drug's profile. Namely, method 800 retrieves all the information pertaining to the drug that is currently being requested including its generic or brand name equivalents. Paragraph [0138], It can also retrieve information from the user's prescription benefit provider (formulary and benefit information) to identify alternate medications within a same therapeutic class of prescription as provided or recommended by the user's prescription benefit provider. Paragraph [0156], In step 1430, method 1400 queries whether at least one alternate drug is available that is equivalent to the selected drug in step 1410. This is done via the service provider 130 CPU 132 as discussed in paragraph [0030].);  
automatically accessing, via the processor from the one or more data structures in memory, a price model and at least one price data source a plurality of pricing data (Paragraph [0138], In step 825, method 800 retrieves the benefit design for the user (i.e. price model), e.g., retrieving the prescription drug plan for the user from health plan formulary database 827. Namely, the present invention provides the ability to link a user to a specific price file  based on a registration affiliation. Method 800 retrieves user pharmacy profile to display the correct price (i.e. price data source with pricing data). It can also retrieve information from the user's prescription benefit provider (formulary and benefit information) to identify alternate medications within a same therapeutic class of prescription as provided or recommended by the user's prescription benefit provider. Paragraph [0155], In step 1425, method 1400 retrieves the price information pertaining to the drug that is currently being requested, i.e., consulting the drug price database 1422. Paragraph [0156], If the query is answered positively, method 1400 proceeds to step 1445 where the alternate drug price is retrieved. This is done via the service provider 130 CPU 132 as discussed in paragraph [0030]. Also see figs. 8 and 14 and paragraphs [0117]-[0118].); 
determining, via the processor, respective prices for the plurality of drug alternatives according to the price model and the plurality of pricing data in the at least one price data source (Paragraph [0138], In step 825, method 800 retrieves the benefit design for the user, e.g., retrieving the prescription drug plan for the user from health plan formulary database 827. Namely, the present invention provides the ability to link a user to a specific price file based on a registration affiliation. Method 800 retrieves user pharmacy profile to display the correct price. It can also retrieve information from the user's prescription benefit provider (formulary and benefit information) to identify alternate medications within a same therapeutic class of prescription as provided or recommended by the user's prescription benefit provider. Paragraph [0156], If the query is answered positively, method 1400 proceeds to step 1445 where the alternate drug price is retrieved. This is done via the service provider 130 CPU 132 as discussed in paragraph [0030]. Also see figs. 8 and 14.); 
ranking, via the processor, the plurality of drug alternatives in the drug alternatives list according to respective ordinality including formulary status and respective prices (Paragraph [0140], In step 835, the potential alternatives to the requested drug are sorted in accordance with patient, copayment and/or health plan cost and displayed in step 840. For example, the alternatives are listed in the order of the lowest copay to the highest copay. Alternatively, the alternatives can be further listed using a second sort order in accordance with health plan cost, e.g., the user may incur the same copay for two generic alternatives, but the 3rd party provider may have a better financial arrangement with one generic drug manufacturer then the other generic drug manufacturer (i.e. formulary status). In this situation, the generic equivalent with the lower cost to the 3rd party provider will be listed first or above the other generic equivalent. Paragraph [0157], In step 1450, the potential alternatives to the requested drug are sorted in accordance with predefined sort rules, and displayed in step 1455. For example, the alternatives are listed in the order of the lowest price to the highest price. This is done via the service provider 130 CPU 132 as discussed in paragraph [0030]. Also see figs. 8 and 14 and paragraph [0139].); 
determining one or more desired clinical outcome based in input via the user interface of the computing system (Paragraphs [0059]-[0060] and [0136] discuss determining potential interaction/adverse effect which are to be avoided (i.e. desired clinical outcome would be no interaction/adverse effect) based on the patient’s current prescriptions stored in a patient profile populated by a user 120 using a CPU 122 and user interface 126 as discussed in paragraph [0028] and shown in fig. 1.);
filtering out, via the processor, one or more of the plurality of drug alternatives lacking the desired clinical outcome from the drug alternatives list (Paragraph [0136], Namely, method 800 verifies other user information that may be pertinent to the present prescription request, e.g., potential interaction with other medications that the user is presently taking. In fact, the display of availability of lower cost generic or brand name equivalents to a requested drug can be limited if such equivalents are found to pose some potential adverse effect when used in combination with other drugs taken by the user. This is done via the service provider 130 CPU 132 as discussed in paragraph [0030]. Also see fig. 8.); 


generating, by the processor, instruction to display the drug alternatives list on the user interface of the user computing system (Paragraph [0140], In step 835, the potential alternatives to the requested drug are sorted in accordance with patient, copayment and/or health plan cost and displayed in step 840. Paragraph [0157], In step 1450, the potential alternatives to the requested drug are sorted in accordance with predefined sort rules, and displayed in step 1455. This requires generating instructions to display the list and would be done via the service provider 130 CPU 132 as discussed in paragraph [0030]. Also see figs. 8 and 13-14.); and
Paragraph [0140], In step 835, the potential alternatives to the requested drug are sorted in accordance with patient, copayment and/or health plan cost and displayed in step 840. Paragraph [0157], In step 1450, the potential alternatives to the requested drug are sorted in accordance with predefined sort rules, and displayed in step 1455. This requires transmitting instructions to display the list to the user 120 CPU 124/display 126 discussed in paragraph [0028]. Also see figs. 8 and 13-14.).
Judge does not appear to explicitly disclose receiving, from the user computing system, at least one parameter based on input via the user interface of the user computing system; or filtering, via the processor, resultant drug alternatives by the at least one parameter.
Salzbrenner teaches that it was old and well known in the art of prescription systems at the time of the filing to perform receiving, from a user computing system, at least one parameter based on input via a user interface of the user computing system; and filtering, via a processor, resultant drug alternatives by the at least one parameter (Salzbrenner, column 12, lines 35-51, The output interface display page 350 may include a drop-down menu 357 configured to provide options for sorting the medications 356 of the medication list 354. In this regard, upon selection of the drop-down menu 357, the button 357 may expand into a drop-down menu including selectable filters configured to filter and/or sort the medication list 354 according to varying parameters or characteristics. Upon selection of a selectable filter provided by drop-down menu 357, the order of the medications 356 in the medication list 354 may be adjusted based upon the selected filter. The medications 356 of the medication list 354 may be sorted according to a number of factors including, but not limited to, medication cost, probability of approval by the insurance provider, patient preferences, patient ratings, insurance provider preferences, insurance provider ratings, availability, and genetic profile information of the patient, or any combination thereof. Fig. 1 shows that this is done via a user device/GUI 102 and server 116.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription systems at the time filing to modify the method of Judge to include receiving, from the user computing system, at least one parameter based on input via the user interface of the user computing system; and filtering, via the processor, resultant drug alternatives by the at least one parameter, as taught by Salzbrenner, as this is simply combining prior art elements according to known methods to yield predictable results, such as combing the drug list of Judge with the selectable filters of Salzbrenner according to known coding methods to yield a predicable filtered drug list.

Regarding claim 2, Judge as modified by Salzbrenner further discloses wherein determining the respective prices for the plurality of drug alternatives comprises determining the respective prices according to actual pricing data for the patient under pharmacy benefits or cash pay for the patient (Paragraph [0114], This resource may be applied to help consumers and Healthcare Practitioners identify lower cost medications that are available through their health plan (e.g., via a 3rd party reimbursed prescription benefit) or via a “cash pay” basis. Paragraph [0150], Individuals can select a medication and display information about the medication, including the product name, description, its generic alternative, price for that particular individual based on his/her payor profile, 3rd party payor cost, and cash price.).

Regarding claim 3, Judge as modified by Salzbrenner further discloses wherein gaining access to at least one price data source comprises gaining access to a price data source selected from the group consisting of: dispensing fees set by a payer, maximum allowable cost (MAC), wholesale acquisition cost (WAC), average wholesale price (AWP), national average drug acquisition costs (NADAC), rebate files, discounted cash pay price, and claim files (Paragraph [0117], A user-invoked search tool that can be accessed to search for prescription products using Usual and Customary prices (U&C), Average Wholesale Price (AWP), Maximum Allowable Cost (MAC) or 3rd party reimbursed prescription benefit formulary alternatives. Paragraph [0118], The ability to display one or more alternate medications that may be appropriate for substitution using Usual and Customary prices (U&C), Average Wholesale Price (AWP), Maximum Allowable Cost (MAC) or 3rd party reimbursed prescription benefit formulary alternatives.).

Regarding claim 4, Judge as modified by Salzbrenner further discloses transmitting a message to a user computing system, the message including respective actual costs of the plurality of drug alternatives (Paragraph [0141], Results can be accompanied with a message identifying lower cost alternatives and suggesting the individual review this information with his/her Healthcare Practitioner for appropriateness. When information is displayed electronically, the individual is provided with links to additional information on prescription alternatives to assist the patient with understanding, such as Patient Facts and Comparisons, and drug monograph information, as well as the ability to request the prescription be filled or transferred with the alternate medication.).

Regarding claim 5, Judge as modified by Salzbrenner further discloses wherein the message includes respective coverage limits for the plurality of drug alternatives (Paragraph [0128], As prescription prices increase and employers change the pharmacy benefit they cover for their employees to include higher co-payments and double and triple co-payments for prescription products, greater financial responsibility and decisions for prescription benefit coverage is being placed on individuals and employees. Wellpartner's Copay Counselor™ seeks to provide consumers with the information they require to assist them with having informed discussions with their physicians to explore the appropriateness of alternative prescription medicines that have lower consumer co-payments. Paragraph [0130], It should be noted that a formulary is often defined as a list of prescription medications generally covered under a pharmacy benefit plan subject to applicable limits and conditions. Paragraph [0050], The information and/or services under “My Plan” 204, include but are not limited to: eligibility for coverage of treatments and drugs from health plan.).

Regarding claim 7, Judge as modified by Salzbrenner further discloses wherein determining the respective prices for the plurality of drug alternatives comprises determining respective per unit costs for the plurality of drug alternatives (Fig. 13 shows that the prices of drug alternatives are done with respect to a quantity, construed as a per unit cost.)

Regarding claim 10, Judge as modified by Salzbrenner further discloses removing at least one of the plurality of drug alternatives from the drug alternatives list based on similar efficacy with respect to the trigger drug (Paragraph [0136], In fact, the display of availability of lower cost generic or brand name equivalents to a requested drug can be limited if such equivalents are found to pose some potential adverse effect when used in combination with other drugs taken by the user. Paragraph [0139], Therapeutic class means approved drug products with Therapeutic Equivalence Evaluations (the List), approved on the basis of safety and effectiveness by the Food and Drug Administration (FDA) under the Federal Food, Drug, and Cosmetic Act (the Act) and referenced in the Electronic Orange Book of Approved Drug Products with Therapeutic Equivalence Evaluations by the FDA.).

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (U.S. Pub. No. 2002/0111832) in view of Salzbrenner (U.S. Patent No. 11,043,293) and Fotsch et al. (U.S. Pub. No. 2019/0252049).
Regarding claim 6, Judge as modified by Salzbrenner does not appear to explicitly disclose, but Fotsch teaches that it was old and well known in the art of prescription medications at the time of the filing wherein transmitting the drug alternatives list to the user computing system comprises transmitting the drug alternatives list within an electronic medical record (EMR) system (Fotsch, paragraph [0047], The system and method can further deliver to the Prescriber at the point of care in the EHR and/or patient via print or electronic medium including the EHR patient portal the exact cost of each relevant alternative drug inclusive of total drug costs as well as the patient's out-of-pocket costs inclusive of patient's insurance, deductibles, copays and other relevant factors.) to support a prescriber’s workflow (Fotsch, paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription medications at the time of the filing to modify the method of Judge and Salzbrenner such that transmitting the drug alternatives list to the user computing system comprises transmitting the drug alternatives list within an electronic medical record (EMR) system, as taught by Fotsch, in order to support a prescriber’s workflow.

Regarding claim 8, Judge as modified by Salzbrenner does not appear to explicitly disclose, but Fotsch teaches that it was old and well known in the art of prescription medications at the time of the filing to include removing at least one of the plurality of drug alternatives from the drug alternatives list according to a configuration set by a payer (Fotsch, paragraph [0047], The system and method can rank or prioritize these alternatives based upon Payer formularies and preferences, drug costs, diagnosis treated and Prescriber preferences. Paragraph [0048], identifying a plurality of therapeutically equivalent alternative medications corresponding to the patient's preexisting prescribed medications in the set based on a clinical equivalency (which may include initially identifying larger number of alternatives per pre-existing medication and reducing the number down, e.g., by rank-ordering them based on Payer and/or Prescriber criteria and/or other criteria.) to determine the optimal alternative drug based upon Payer (e.g., insurer, health organizations, etc.) formularies, Payer preferences and provider preferences (Fotsch, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription medications at the time of the filing to modify the method of Judge and Salzbrenner to include removing at least one of the plurality of drug alternatives from the drug alternatives list according to a configuration set by a payer, as taught by Fotsch, in order to determine the optimal alternative drug based upon Payer (e.g., insurer, health organizations, etc.) formularies, Payer preferences and provider preferences.

Regarding claim 9, Judge as modified by Salzbrenner does not appear to explicitly disclose, but Fotsch teaches that it was old and well known in the art of prescription medications at the time of the filing to include re-ranking at least one of the plurality of drug alternatives in the drug alternatives list according to a configuration set by a payer (Fotsch, paragraph [0047], The system and method can rank or prioritize these alternatives based upon Payer formularies and preferences, drug costs, diagnosis treated and Prescriber preferences. Paragraph [0048], identifying a plurality of therapeutically equivalent alternative medications corresponding to the patient's preexisting prescribed medications in the set based on a clinical equivalency (which may include initially identifying larger number of alternatives per pre-existing medication and reducing the number down, e.g., by rank-ordering them based on Payer and/or Prescriber criteria and/or other criteria.) to determine the optimal alternative drug based Fotsch, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription medications at the time of the filing to modify the method of Judge and Salzbrenner to include re-ranking at least one of the plurality of drug alternatives in the drug alternatives list according to a configuration set by a payer, as taught by Fotsch, in order to determine the optimal alternative drug based upon Payer (e.g., insurer, health organizations, etc.) formularies, Payer preferences and provider preferences.

Response to Arguments
Applicant's arguments filed December 23, 2021 regarding claims 1-10 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that under step two, prong one, the claims are not directed towards an abstract idea as the claims are directed towards interaction with a user interface and not a method of organizing human activity. 
However, as described above, a human activity is determining and ranking suitable drug alternatives based on price, desired outcome and other parameters. This is a process that may typically be carried out by a patient, prescriber, pharmacist or payer. Therefore, the claims are directed to organizing the human activity of determining and ranking suitable drug alternatives based on price, desired outcome and other parameters. As discussed below, while the claims recite interaction with a user interface, this is considered to be similar to adding the words “apply it” with the judicial 

Applicant argues that under step two, prong two, the claims integrate the abstract idea into a practical application by providing an improvement over prior art medical analysis technology. 
However, the Applicant provides no argument as to what the improvement is. Additionally, it is unclear what actual technology the Applicant has improved upon as filtering, displaying, ranking, receiving data, retrieving data, accessing data, generating instruction and transmitting instructions are not purported to be invented or improved upon by the Applicant. While the claims may provide a convenient user interface/software application, this is not an improvement to technology. 

Applicant argues that under step two, prong two, the claims integrate the abstract idea into a practical application by improving the functioning of a computer by filtering out data which reduces the amount of data that needs to be transmitting , resulting in reduction in the required computing resources.
However, the reduction in the required computing resource is a direct result of transmitting less data and filtering data is known. It is unclear how the Applicant has improved the filtering or transmission of data to reduce computer resources.

Applicant additionally argues that paragraphs [0002] and [0008] describe the improvement the technology and functioning of a computer. 


Applicant argues that under step two, prong two, the claims integrate the abstract idea into a practical application by reciting steps which applies the abstract idea in a manner that imposes meaningful limits on the alleged abstract idea by intelligently reducing the drugs to display to the most appropriate and in an intelligent manner and without attempt to monopolize any alleged abstract idea. 
However, it is unclear which specific steps the Applicant considers to impose meaningful limits on the alleged abstract idea. As discussed in the instant rejection, the additional limitations which are not part of the abstract idea are considered to be insignificant extra-solution activity and/or adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Additionally, while the “monopolize” consideration is one consideration, it is not the only consideration. As discussed in the instant rejection, the claims are not deemed to integrate the abstract idea into a practical application. 

Applicant argues that under step two, prong two, the claims integrate the abstract idea into a practical application by improving decision-making analysis technology by improving the efficiency and accuracy of prescribing medications.
Ex parte Del Bene, No. 2017-009185, the specification provides no evidence that the invention provides improvement to decision-making analysis technology (i.e. through demonstrated improvements over known analysis systems).

Applicant argues that under step 2B, the claims amount to significantly more when taking into consideration the limitations in combination and that the claims are similar to Diamond v. Diehr.
However, as discussed in the instant rejection, the combination of elements have been considered and was found to not change the analysis. Applicant also provides no specific argument as to why the combination would amount to significantly more. Regarding Diamond v. Diehr, the abstract idea was application of the Arrhenius Equation (i.e. mathematical concept) and not a method of organizing human activity. It is unclear how this case is similar to the current claims.

Applicant's arguments filed December 23, 2021 regarding claims 1-10 being rejected under 35 U.S.C. §102/103 have been fully considered but they are not moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DEVIN C HEIN/Examiner, Art Unit 3686